Citation Nr: 1041996	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  10-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the St. Paul, Minnesota RO.  
By a rating action in June 2009, the RO denied the Veteran's 
claim of entitlement to service connection for hearing loss.  
Subsequently, in July 2009, the RO denied a claim of service 
connection for tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  


FINDINGS OF FACT

1.  The Veteran's hearing loss was first shown many years after 
discharge from service and is not shown by medical and other 
competent evidence to be otherwise related to military service or 
to service-connected otitis media.  

2.  The Veteran does not have tinnitus.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated by active military 
service; sensorineural hearing loss may not be presumed to have 
been incurred in service, and hearing loss is not proximately due 
to, the result of, service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2010).  

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in January 2009, April 2009, and June 2009 from the RO to 
the Veteran, which were issued prior to the RO decisions in June 
2009 and July 2009, respectively.  Those letters informed the 
Veteran of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notice.

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  The Veteran has been afforded examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded examination in May 2009, 
and addenda were prepared in October and November 2009.  The 
report reflects that the examiner solicited symptoms from the 
Veteran, examined the Veteran, and provided a diagnosis 
consistent with the record.  The medical opinions provided in the 
addenda are sufficient to decide the claims.  Therefore, the 
examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran served on active duty from June 1955 to March 1958.  
His DD Form 214 reflects that his military occupational specialty 
was personnel specialist.  On the occasion of his enlistment 
examination in June 1955, hearing acuity was found to be 15/15 
for spoken voice in both ears.  On March 5, 1958, the Veteran was 
diagnosed with bilateral otitis media and aerotitis.  On March 
10, 1958, he reported some tinnitus.  The separation examination, 
dated in March 1958, revealed pure tone thresholds of -5 (10), -5 
(5), -5 (5), and -5 (0) decibels in the right ear, and -5 (10), -
5 (5), -5 (5), and 30 (35) decibels in the left ear at the 500, 
1000, 2000, and 4000 Hertz levels, respectively.  (Note: Prior to 
November 1967, audiometric results were reported in standards set 
forth by the American Standards Association (ASA).  Those are the 
figures that are not in parentheses.  Since November 1, 1967, 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)  

Post-service VA examination, dated in October 1958, was negative 
for any complaints or findings of hearing loss or tinnitus.  His 
ears were considered normal.

The Veteran's application for service connection for hearing loss 
(VA Form 21-526) was received in December 2008.  The Veteran was 
afforded a VA examination in conjunction with his claim in May 
2009.  At that time, he reported difficulty understanding 
conversational speech.  The Veteran reported being exposed to 
aircraft noise and weapons noise.  The Veteran also reported 
being exposed to infrequent firearm hunting noise and chainsaw 
noise.  The Veteran noted a history of ear disease, head and ear 
trauma.  He denied any tinnitus.  The Veteran also denied any 
tinnitus at the time of the examination or for many years prior 
to the examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
30
60
90
LEFT
5
10
30
75
80

The examiner stated it was not likely that the Veteran's hearing 
loss was related to noise exposure during military service 
because the Veteran has an audiometric separation audio 
(converted to ANSI standards) that was normal bilaterally by VA 
standards.  The Veteran had an enlistment hearing that was non-
audiometric and not valid for rating/comparison purposes.  The 
Veteran was also afforded an examination for evaluation of ear 
disease.  Following the evaluation, the VA examiner stated that 
it was his impression that it was as likely as not that the 
Veteran's ear disease (otitis) was contributed to by his military 
service, but he has had no current symptoms related to his ear 
disease for, by his own estimate five years, and only on an every 
two to three-year basis prior to that time.  

By a rating action in June 2009, service connection was granted 
for bilateral acute otitis media, evaluated as 0 percent, 
effective December 29, 2008.  

In an addendum to the May 2009 VA examination, dated in October 
2009, the examiner stated that it is not likely that the 
Veteran's tinnitus was related to noise exposure during military 
service because the Veteran denied tinnitus at the time of the 
examination.  In addition, the Veteran denied having had tinnitus 
for many years prior to the May 2009 VA examination.  The Veteran 
reported that he did not have any ringing, humming, hissing or 
buzzing in his ears.  The examiner noted that the audiometric 
thresholds for the left ear, as recorded on the separation 
audiogram of March 12, 1958, were converted to ANSI standards at 
the time of the rating examination.  The Veteran's hearing 
thresholds on the separation examination, after being converted 
to ANSI standards, did not meet the VA standards for a hearing 
loss disability.  Therefore, it was felt that loss of hearing 
acuity was not likely due to military service.  

In November 2009, the Veteran's claims folder was transferred to 
a VA physician for an opinion regarding the relationship, if any, 
between the service-connected ear disease and hearing loss.  The 
examiner noted that the diagnosis of the Veteran's ear disease is 
Eustachian tube dysfunction.  The examiner opined that it was 
less likely as not that the current disability was related to his 
inservice otitis media as his discharge audiogram was within 
normal limits.  The examiner explained that, for Eustachian tube 
dysfunction, this would cause a conductive hearing loss, where as 
the Veteran has a sensorineural hearing loss, and he has not had 
prior ear surgery.  

III.  Analysis

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1131.  To establish 
compensation for a present disability, there must be: "(1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service"--the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service and an organic disease of 
the nervous system such as sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of qualifying service, such disease shall be 
presumed to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be established for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  The Court 
clarified that service connection shall be granted on a secondary 
basis under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
(made chronically worse) a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The current provisions of 38 C.F.R. § 3.310 set a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) 
(which allowed for secondary service connection on an aggravation 
basis), it was made clear in the comments to recent changes of 
the regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that section 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

A.  Hearing loss

After a review of the evidence of record the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss.  

While the Veteran indicates that he developed hearing loss as a 
result of exposure to aircraft and weapons noise, the service 
treatment records are completely silent for any complaints of or 
treatment for hearing loss.  Furthermore, the separation 
physical, in March 1958, noted the Veteran's ears as normal.  
While audiometric testing revealed increased threshold in the 
left ear at the 4000 Hertz level, the VA examiner later 
discounted this finding in his opinion that hearing loss was not 
attributable to military service.  The first objective clinical 
documentation of hearing loss by VA standards is dated in May 
2009, over 51 years after service separation.  

The only medical opinion of a possible nexus to military service 
is the negative opinion provided by the VA examiner.  The Veteran 
has not submitted any competent evidence of a nexus to service.  
Rather, following a VA examination in May 2009, the VA 
audiologist concluded that it was not likely that the Veteran's 
hearing loss was related to noise exposure during military 
service because the Veteran had an audiometric separation 
examination (converted to ANSI standards) that was normal 
bilaterally by VA standards.  Therefore, the Board finds that 
there is no competent evidence that any current hearing loss is 
related to military service.  Accordingly, the Veteran is not 
entitled to service connection for his current hearing loss 
disability on a direct basis.  See 38 C.F.R. §§ 3.303(d), 3.304.  

In regards to granting service connection on a secondary basis, 
the Board notes that the Veteran has been service connected for 
bilateral acute otitis media.  However, the claims folder 
contains no indication, beyond the Veteran's own lay statements, 
that he has hearing loss that is related in any way to his otitis 
media.  In this regard, following a review of the VA examination 
of May 2009 and the service treatment records, a VA examiner 
noted that a Eustachian tube dysfunction, which is what the 
Veteran had in service, could cause a conductive hearing loss, 
whereas the Veteran has a sensorineural hearing loss.  Therefore, 
it was concluded that the hearing loss was not related to the 
Veteran's service-connected ear disease.  

To the extent that the Veteran attributes his hearing loss to 
service, the Board finds that the Veteran's assertions are not 
credible.  His contentions are not supported by the remainder of 
the record.  Significantly, the service treatment records are 
silent for hearing loss and the lack of treatment until 2009.  He 
has made his contentions in the context of a claim for monetary 
benefits, and the VA examiner's opinion about the onset of 
hearing loss are not consistent with the Veteran's statements 
implied in his claim that he had hearing loss since service.  
Accordingly, the Board finds that there is no credible evidence 
of in-service manifestations or continuity of symptoms since 
service, and no competent evidence otherwise showing that a 
hearing loss disability was traceable to military service or 
service-connected disability.  

In light of the above discussion, the Board must conclude that 
the preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for hearing loss, and there 
is no doubt to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also 38 C.F.R. § 3.102 (2010).  



B.  Tinnitus

Having reviewed the complete record, the Board finds the 
preponderance of the evidence weighs against the claim for 
service connection for tinnitus.  While the service treatment 
reports show that the Veteran noted some tinnitus in March 1958, 
there were no complaints or findings of tinnitus at the time of 
his discharge from service later in March 1958; clinical 
evaluation of the ears was normal.  Moreover, on the initial VA 
examination in October 1958, the Veteran did not report any 
ringing in his ears or tinnitus.  Again, his ears were found to 
be normal.  The competent medical evidence does not show that the 
Veteran has a current diagnosis of tinnitus.  Significantly, on 
the occasion of a VA Audiological evaluation in May 2009, the 
Veteran denied having tinnitus and denied having tinnitus for 
many years prior to the examination.  Thus, the Board does not 
even reach the question of whether any diagnosed tinnitus is 
related to the Veteran's military service.  The Board notes that 
a threshold requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence of 
a current disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In an effort to prosecute his claim for monetary benefits, the 
Veteran has said that he does in fact experience tinnitus.  This 
statement is not credible.  When examined by VA he explicitly 
denied having tinnitus, which statement the Board finds credible.  
It was made against his monetary interest and in the context of a 
medical examination, which circumstances make it more believable 
than his assertions that he experiences the disability.  
Consequently, the Board finds that an award of service connection 
is not warranted.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


